Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Response to Amendment
The amendment filed on 08/02/2022 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-3, 6-10, 21, 23 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16725710 filed on 12/23/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-10 in the reply filed on 09/01/2021 is acknowledged.
Applicant’s traversal in regards to the species restriction requirement is persuasive, accordingly the species restriction requirement is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenblatt et al. (US 10,243,132).
Regarding independent claim 1, Rosenblatt et al. teach a semiconductor-superconductor hybrid structure comprising: 
a semiconductor layer (Fig. 11, element 102); and 
a superconductor heterostructure on the semiconductor layer that comprises 
a first superconductor layer (Fig. 11, element 104), 
a second superconductor layer (Fig. 11, element 408B), 
and a third superconductor layer Fig. 11, element 1010B), 
wherein the first superconductor layer resides on the semiconductor layer and comprises a first superconducting material  (Col. 5, lines 5-8 disclose element 104 comprising of tantalum), the second superconductor layer resides on the first superconductor layer such that the first superconductor layer is vertically between the semiconductor layer and the second superconductor layer, and the second superconductor layer comprises a second superconducting material (Col. 10, lines 33- 43 disclose element 408B comprising of niobium) that is different from the first superconducting material; and 
the third superconductor layer resides on the second superconductor layer such that the second superconductor layer is vertically between the first superconductor layer and the third superconductor layer, and the third superconductor layer comprises the first superconducting material (Col. 8, lines 64-68, Col. 9, lines 1-9).
Regarding claim 2, Rosenblatt et al. teach wherein the first superconducting material and the second superconducting material comprise one of aluminum, lead, niobium, indium, tin, tantalum, and vanadium (Col. 5, lines 5-8 disclose element 104 comprising of tantalum and Col. 10, lines 33-43 disclose element 408B comprising of niobium).
Regarding claim 6, Rosenblatt et al. teach wherein the superconductor heterostructure further comprises a fourth superconductor layer on the third superconductor layer (Fig. 11, element 1112).
Regarding claim 7, Rosenblatt et al. teach wherein the fourth superconductor layer comprises the second superconducting material (Col. 10, lines 33-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 10,243,132) in view of Koyama et al. (US 2011/0155998).
Regarding claim 3, Rosenblatt et al. teach all of the limitations a discussed above.
Rosenblatt et al.  do not explicitly disclose wherein the semiconductor layer comprises one of indium arsenide, indium antimonide, and indium arsenide antimonide.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select indium arsenide as a substrate material as shown by Koyama et al. in paragraph 0061, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 10,243,132) in view of Holmes et al. (US 2021/0143310).
Regarding claim 8, Rosenblatt et al. teach all of the limitations as discussed above.
Rosenblatt et al. do not explicitly disclose wherein the semiconductor- superconductor hybrid structure forms a nanowire.
Before the effective filling date of the invention it was well known in the art for a semiconductor-superconductor hybrid structure forming a nanowire (Fig. 2, paragraph 0064-0066 of Holmes et al.) with the motivation to provide faster switching time.
Claims 9, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 10,243,132) in view of Prolier et al. (US 2012/0219824).
Regarding claim 9, Rosenblatt et al. teach all of the limitations a discussed above.
Rosenblatt et al. do not explicitly disclose wherein a thickness of at least one of the first superconductor layer, the second superconductor layer, the second superconductor layer, the third superconductor layer, and the fourth superconductor layer is less than 3 monolayers.
Prolier et al. teach a superconductor layer with a thickness of 1 monolayer (paragraph 0006, 0008, claim 12).
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 10,243,132) in view of Rupich et al. (US 2018/0330849) and further in view of Masanori (JP 2013175293 A).
Regarding claim 10, Rosenblatt et al. teach all of the limitations a discussed above.
Rosenblatt et al. do not explicitly disclose further comprising a cap layer on the superconductor heterostructure, wherein the cap layer is configured to protect the superconductor heterostructure from oxidation.
Rupich et al. teach a cap layer on a superconductor (paragraph 0030).
It would have been obvious to one of ordinary skill the art before the effective filling date of the invention to modify the teachings of Rosenblatt et al. according to the teachings of Rupich et al. with the motivation to provide protection (paragraph 0030).
Furthermore, Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a cap layer comprising of aluminum oxide (same material as instant application) as shown by Masanori in paragraph, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art. /n re Leshin, 125 USPQ 416.

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/           Primary Examiner, Art Unit 2813